DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted are being considered by the examiner.
The drawings are objected to because several are low resolution scans of photographs.  The text in figure 3 is illegible as are the values on the axis of figure 4.  Other text is readable but blurry.  Compare figure 7a, “LDPE” above the arrow is clear, while “comparison of PCB”  appears as a series of dots.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 12 is objected to because of the following informalities: Line 2, “a surface area” should be --a specific surface area--, since the units given are for specific surface area.  The specification also states .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to Claim 11, the molar percentage of the N-vinylpyrrolidone/(N-vinylpyrrolidone + divinylbenzene) is about 2 to 98 molar percent lacks antecedent basis.  The claim should possibly depend from claim 7.  You can have a molar percentage of a chemical, but not of an equation.  Are N-vinylpyrrolidone and divinylbenzene the only two substances in this claim, and the equation determines the molar percentage of vinylpyrrolidone?
	With respect to Claim 15, it is unclear which substances would read on the claim.  “current used pesticides and herbicides; contaminants of emerging concern including pharmaceuticals, personal care products and household chemicals; chemicals used in commerce and disinfection byproducts”  Past and future used pesticides and herbicides are excluded?  “emerging concern” to whom?  Pharmaceuticals, personal care products and household chemicals of previous or well established concern are excluded?  For “chemicals used in commerce”.One having ordinary skill in the art would not be able to precisely determine the metes and bounds of this claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 8, 12, 13, 15, 18 and 19 are rejected under 35 U.S.C. 102(a)(1)& (a)(1) as being anticpated by Patton (U.S. Patent No. 2007/0161030, hereinafter Patton).
	With respect to Claim 1, Patton discloses a passive sampling membrane, comprising: a continuous mesoporous sequestration media  comprising a sequestration phase [para 25, amphiphillic polymeric membrane; para 18 porous] and a support membrane [16; fig 2], the support membrane being configured to support the sequestration phase, wherein the sequestration phase comprises a hydrophobic region [para 6 and 8] and a hydrophilic region [para 6 and 8], wherein the continuous 
	With respect to Claim 4, Patton discloses the membrane of claim 1, wherein the sequestration phase is a polymer.  Para 44, polymeric sheet membrane.
	With respect to Claim 5, Patton discloses the membrane of claim 4, wherein the polymer includes the hydrophobic region and the hydrophilic region [para 6 and 8], wherein the hydrophobic region corresponds to a hydrophobic monomer and the hydrophilic region corresponds to a hydrophilic monomer.  Note that polymers are made from bonded monomers.
	With respect to Claim 6, Patton discloses the membrane of claim 5, wherein the hydrophobic monomer is styrene, see para 44.
	With respect to Claim 8, Patton discloses the membrane of claim 1, wherein the sequestration phase [para 25, amphiphillic polymeric membrane] is a polymer [para 44] embedded in the support membrane [16].
	With respect to Claim 12, Patton discloses the membrane of claim 1, wherein the media has pores having an average pore size of 100 nm [see para 20, lowest value is 100nm].
	The remaining alternative limitations are not taught by Patton, but some later cited references teach them.  This is not part of the current rejection as only a single alternative needs to be met for a proper 102 analysis, but the examiner is providing it for the applicant’s benefit.  Egan shows 40% void, para 164.  Applicant cited Petty shows 980 m^2/g specific surface area, an sampling area of 20 cm^2, para 19.
	With respect to Claim 13, Patton discloses a method for sampling substances in an environment, comprising: collecting a sample with a the passive sampling membrane of claim 1, wherein the substances in the sample include polar organic substances, non-polar organic substances, or a 
	With respect to Claim 15, Patton discloses the method of claim 13 wherein the substance is a pharmaceutical.  See para 2.
	With respect to Claim 18, Patton discloses the method of claim 13, further comprising: detecting one or more substances within the sample, quantitatively analyzing the one or more substances.  See para 5 and 6, separate and analyze by a chromatograph.  
	With respect to Claim 19, Patton discloses a device comprising: a the passive sampling membrane of claim 1; a protective container [fig 2; 16]; and a measuring device [para 5 and 6, chromatograph].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Patton in view of Egan et al. (U.S. Publication No. 2010/0323343, hereinafter Egan).
	With respect to Claim 2, Patton discloses the membrane of claim 1, wherein the support membrane comprises a gel matrix, para 40.
	Patton does not disclose that the support membrane comprises a fiber matrix.
	Egan discloses a similar sampling membrane that uses a fiber sheet matrix.  See para 158.

	Further ciations will refer to Patton unless otherwise noted.
	With respect to Claim 3, the combination of Patton and Egan disclose the membrane of claim 2, wherein the fiber sheet matrix is polyvinylidene fluoride (PVDF).  See para 44.
	With respect to Claim 9, the Patton discloses the membrane of claim 8, wherein the support membrane has the embedded polymer, wherein the embedded polymer includes the hydrophobic region and the hydrophilic region, wherein the hydrophobic region corresponds to a hydrophobic monomer and the hydrophilic region corresponds to a hydrophilic monomer.  See para 6 and 8 for hydrophobic and hydrophilic, para 25 for polymeric and consider that polymers are made of bonded monomers.
	Patton does not disclose that the support membrane comprises a fiber matrix.
	Egan discloses a similar sampling membrane that uses a fiber sheet matrix.  See para 158.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace Patton’s gel matrix with a fiber sheet matrix for the benefit of better capturing certain analytes.
	With respect to Claim 14, the Patton discloses the method of claim 13, but does not disclose that the environment can be aquatic, soil, or sediment.  
	While It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to test for biomolecules in soil or aquatic environments to determine when harmful pharmaceuticals leak into the environment, Egan more explicitly shows a similar method used on soil, see para 144.
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Patton in view of Childs et al. (U.S. Publication No. 2006/0121217, hereinafter Childs).
	With respect to Claim 7, Patton discloses the membrane of claim 5, and list various hydrophobic monomers in para 44, but doesn’t specifically claim 4-vinylpyridine.  
	Childs shows that 4-vinylpyridine is a well known hydrophobic monomer, see para 44.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to try any well-known hydrophobic monomer, including 4-vinylpyridine as there are a finite number of predictable hydrophobic materials that would be recognized as suitable.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Patton in view of Bouvier et al. (U.S. Patent No. 5,976,367, hereinafter Bouvier).
 	With respect to Claims 10 and 11, Patton discloses the membrane of claim 5, but doesn’t disclose that the molar percentage of the hydrophobic monomer and the hydrophilic monomer is about 8 to 95 molar percent or that wherein the molar percentage of the N-vinylpyrrolidone/(N-vinylpyrrolidone + divinylbenzene) is about 2 to 98 molar percent.
	Bouvier discloses a similar chromatographic extraction membrane that uses N-vinylpyrrolidone and divinylbenzene in a mole ratio of about 30 percent.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Patton to use a divinylbenzene hydrophobic monomer and N-vinylpyrrolidone as a hydrophillic monomer for the benefit of having a membrane excellent at sequestering both polar and non-polar substances.
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Patton.
With respect to Claim 16, Patton discloses the method of claim 13 but does not specifically mention that the substance sequestered by the membrane has a concentration as low as about 0.001 nanograms per liter.
	However, since Patton discloses all the features of the membrane that can sequester substances with a concentration as low as about 0.001 nanograms per liter, Patton should be capable of sequestering similar concentrations.  If not, it would have at least been obvious to one having ordinary skill in the art before the effective filing date of the invention to try routine experimentation of the various well known membrane parameters in order to improve sequestering capability, including to substances with a concentration as low as about 0.001 nanograms per liter.
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Patton in view of Vlahos et al. (U.S. Publication No. 2011/0070597, hereinafter Vlahos.)
	With respect to Claim 17, Patton discloses the method of claim 13 but does not mention that the substance in an aquatic environment sequestered by the membrane has a log Kow range of about 0.01 to 10.
	Vlahos discloses a similar passive sampler wherein the substance in an aquatic environment sequestered by the membrane has a log Kow range of about 0.01 to 10.  See figs 6 and 7.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Patton such that the substance in an aquatic environment sequestered by the membrane has a log Kow range of about 0.01 to 10 for the benefit of sequestering pollutants with those log Kow values.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855